Citation Nr: 0632421	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-39 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1. Entitlement to an increased rating for residuals of second 
and third degree burns of the right lower extremity in excess 
of 20 percent.

2. Entitlement to an increased rating for residuals of second 
and third degree burns of the left lower extremity in excess 
of 20 percent.

3. Entitlement to a compensable rating for a right eyelid 
scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from July 1950 to 
July 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cheyenne, Wyoming.


FINDINGS OF FACT

1. Residuals of second and third degree burns of the right 
lower extremity measure no more than 64 square inches; there 
is no evidence of limitation in motion or function.

2. Residuals of second and third degree burns of the left 
lower extremity measure no more than 112 square inches; there 
is no evidence of limitation in motion or function.

3. A right eyelid scar is manifested by a faint one 
centimeter horizontal scar; there is no visible or palpable 
tissue loss, gross distortion or asymmetry of one feature or 
paired set of features, or a disfiguring characteristic.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent are not 
met for residuals of second and third degree burns of the 
right lower extremity.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7801 
(2006).

2. The criteria for a rating of 30 percent, but no higher, 
are met for residuals of second and third degree burns of the 
left lower extremity.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7801 
(2006).

3. The criteria for a compensable rating are not met for a 
right eyelid scar.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7800 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board notes that in his November 2004 substantive appeal, 
the veteran argues that VA failed to comply with its duty to 
notify and assist requirements under 38 U.S.C.A. §§ 5103 and 
5103A, but does not specify how VA has failed such 
requirements.  As will be discussed below, the Board 
concludes VA has fulfilled its legal requirements under 
38 U.S.C.A. §§ 5103 and 5103A, and no delay in appellate 
review is warranted.




A. Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  An October 2003 letter informed 
the claimant of the information and evidence necessary to 
warrant entitlement to an increased rating for his service-
connected disabilities.  The Board notes that this letter was 
sent to the appellant prior to the January 2004 rating 
decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The October 2003 letter advised the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This 
letter also essentially notified the veteran of the need to 
submit any pertinent evidence in his possession.

The Board notes that the veteran was not provided notice 
regarding the effective date.  With regards to the veteran's 
claims for increased ratings for residuals of second and 
third degree burns of the right lower extremity and a right 
eyelid scar, the Board is denying the veteran's claims.  
Thus, any question as to the appropriate effective date to be 
assigned is rendered moot.  With respect to an effective date 
for the increased rating issue being allowed, the RO may cure 
any VCAA notice defect prior to establishing an effective 
date, so there is no prejudice to the veteran.

Thus, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

B. Duty to Assist

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) 
(2006).  In his September 2003 claim for increased ratings, 
the veteran indicated that he has not received any treatment 
for his service-connected disabilities since the last rating 
examination.  Therefore, no additional, relevant outstanding 
records need to be obtained before deciding his claim.  In 
his November 2004 substantive appeal, the veteran contends 
that VA failed to provide him with an adequate examination.  
However, the veteran was afforded VA examinations in October 
2003 and September 2004.  The veteran failed to specify how 
these examinations are inadequate, and after careful review, 
the Board cannot find any reason why either is inadequate for 
rating purposes.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, as is the case in all of the veteran's current claims 
on appeal, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

A. Increased Ratings for Residuals of Second and Third Degree 
Burns

The veteran is currently assigned separate 20 percent 
disability evaluations for residuals of second and third 
degree burns on the left and right lower extremities pursuant 
to 38 C.F.R. § 4.118, Diagnostic Code 7801 (2006).  Under 
that Diagnostic Code, a 20 percent evaluation is warranted 
for scars, other than head, face, or neck, that are deep or 
that cause limited motion with an area or areas exceeding 12 
square inches.  Id.

A 30 percent evaluation is warranted when the area or areas 
of the scar exceed(s) 72 square inches.  A 40 percent 
evaluation is warranted when the area or areas of the scar 
exceed(s) 144 square inches.  Note 2 indicates that a deep 
scar is one associated with underlying soft tissue damage.  
Id.

An October 2003 VA examination report notes that the veteran 
has extensive skin grafting on both of his legs.  The 
examiner indicated that scarring from the skin grafting on 
the right lower extremity measures 10 inches by 4 inches on 
the leg and 4 inches by 6 inches on the right lower leg, for 
a total surface area of 64 square inches.  The left leg scar 
measures 7 inches by 16 inches, or 112 square inches.  There 
was no evidence of underlying muscle injury, retraction, or 
limitation of motion from the scars.  The skin graft sites 
are noted as soft and nonadherent with some mild tenderness 
on palpation.

The veteran underwent another VA examination in September 
2004 in which he reported problems with chronic itching and 
burning of his scars since the last VA examination, as well 
as some weakness in his legs while climbing stairs.  The 
examination report notes the veteran's lower extremities show 
healthy and pliable skin with mild skin thickening, but with 
free movement and nonadherence to underlying tissue.  The 
skin was hypopigmented, but there was no evidence of 
erythema, tissue loss, tenderness to palpation, or 
significant disfigurement.  The VA examiner measured the 
veteran's right lower extremity scar at 21 centimeters (cm.) 
by 12 cm., with calf scarring measuring 15 cm. by 8 cm.  
Thus, the surface area of the veteran's right lower extremity 
scars measures 320 square cm., or approximately 50 square 
inches.  The veteran's left lower extremity scar was noted as 
measuring 20 cm. by 10 cm. with calf scarring measuring 15 
cm. by 8 cm.  The total surface area measures 372 square cm., 
or approximately 54 square inches.

In light of the evidence discussed above, the veteran's 
residuals of second and third degree burns of the right lower 
extremity are most characteristic of a 20 percent rating 
under Diagnostic Code 7801, and entitlement to a higher 
rating in excess of 20 percent is not warranted by the 
evidence of record.  Specifically, the residuals on the 
veteran's right lower extremity measure 64 square inches, at 
most, which is less than an area exceeding 72 square inches 
which is required for entitlement to a 30 percent rating 
under Diagnostic Code 7801.

In contrast, the residuals on the veteran's left lower 
extremity measure 112 square inches according to the October 
2003 VA examination report.  This evidence entitles the 
veteran to a 30 percent rating, and no more, under Diagnostic 
Code 7801.  A higher rating is not warranted by the evidence 
of record because the veteran's residual scarring does not 
measure 144 square inches or more.  

The Board notes that the October 2003 VA examiner and the 
September 2004 VA examiner differ greatly in their 
measurements of the residuals on the veteran's left lower 
extremity.  Given that both VA examinations appear thorough 
and complete, the Board will not presume one examiner's 
measurements to be more probative.  Rather, in relying on the 
October 2003 VA examiner's measurements, the Board 
acknowledges that the evidence of record demonstrates that 
such measurements are at least as likely as not to be 
accurate reflections of the veteran's current residuals, and 
the Board will resolve the disparity in the veteran's favor.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  A December 1953 VA surgical 
examination of the veteran post-skin grafting indicates that 
the residuals of the burn extend from just above the gluteal 
prominence down the leg to just below the calf.  In addition, 
an April 1951 service medical record contains a drawing of 
the veteran's lower extremity burns.  The shaded areas, 
representing the burned areas, match the description in the 
December 1953 VA surgical examination.  Thus, it appears a 
large area of the veteran's left lower extremity was burned, 
and residuals measuring of 112 square inches would not be 
inconsistent with the medical history.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2005), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including 38 C.F.R. § 4.118, Diagnostic Code 7805 (2006).  
However, the Board finds that a review of the record, to 
include the medical evidence, otherwise fails to reveal any 
additional functional impairment associated with the 
residuals of second and third degree burns on the right and 
left lower extremities to warrant consideration of an 
alternate rating code.  With regards to Diagnostic Code 7805, 
the Board would note that both the October 2003 and September 
2004 VA examiner indicated no functional limitations due to 
the veteran's residuals.  Additionally, the September 2004 VA 
examiner noted that the veteran's complaint of weakness in 
his legs did not relate to his in-service burns and scarring.

The evidence of record demonstrates that the veteran's 
current symptomatology of his residuals of second and third 
degree burns of the right lower extremity includes scars 
measuring no more than 64 square inches with no evidence of 
limitation in motion or function.  Thus, in the present case, 
the preponderance of the evidence is against assignment of a 
disability rating in excess of 20 percent.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Conversely, the evidence of record demonstrates that the 
veteran's current symptomatology of his residuals of second 
and third degree burns of the left lower extremity includes a 
scar measuring no more than 112 square inches with no 
evidence of limitation in motion or function.  Thus, a 30 
percent disability rating is warranted, but a preponderance 
of the evidence is against a higher evaluation.

C. Compensable Rating for a Right Eyelid Scar

The veteran is currently assigned a noncompensable rating for 
a right eyelid scar pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2006).

Under Diagnostic Code 7800, a 10 percent rating is warranted 
for disfigurement of the head, face, or neck with one 
characteristic of disfigurement.  A 30 percent rating is 
warranted for disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  A 50 percent rating is warranted for 
disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement.  An 80 percent rating is warranted for 
disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement.  Id.

Note 1 of Diagnostic Code 7800 identifies the eight 
characteristics of disfigurement for purposes of evaluation 
under 38 C.F.R. § 4.118 as: (1) a scar five or more inches 
(13 or more cm.) in length; (2) a scar at least one-quarter 
inch (0.6 cm.) wide at widest part; (3) surface contour of 
scar elevated or depressed on palpation; (4) a scar adherent 
to underlying tissue; (5) skin hypo- or hyper-pigmented in an 
area exceeding six square inches (39 sq. cm.); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).

An October 2003 VA examination report indicates that the 
veteran has a faint, one centimeter horizontal scar above his 
right eyelid which is not disfiguring.  The examiner noted 
that the veteran had full and symmetrical muscles of facial 
expression, the scar was nonadherent, and there was no 
evidence of redness, induration, or tenderness.

In light of the above, the Board concludes that the current 
symptomatology of the veteran's right eyelid scar does not 
meet the criteria for a compensable disability rating.  In 
order to warrant the minimum compensable rating of 10 percent 
there must be evidence of one characteristic of 
disfigurement.  However, as noted by the October 2003 VA 
examiner, the veteran's right eyelid scar is not five or more 
inches in length or one-quarter inch in width, nor is there 
adherence to the underlying tissue, missing soft tissue, or 
hypo- or hyper-pigmentation in any area.  The skin texture 
was not noted as abnormal, the surface contour did not 
elevate or depress on palpation, and there was no evidence of 
induration.  Neither is the scar shown to be superficial, 
unstable, painful, or limit the function of any part.  
Therefore, a compensable evaluation under Diagnostic Codes 
7803, 7804 and 7805, of the Rating Schedule, is not 
warranted.  Thus, the preponderance of the evidence is 
against assignment of a compensable disability rating.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased rating for residuals of second 
and third degree burns of the right lower extremity in excess 
of 20 percent is denied.

Entitlement to a 30 percent rating, but not greater, for 
residuals of second and third degree burns of the left lower 
extremity is granted.

Entitlement to a compensable rating for a right eyelid scar 
is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


